           Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 1 of 38




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

    ALLEN LUSMAT,
         Plaintiff,

           v.                                                        No. 3:20-cv-01386 (JAM)

    D. PAPOOSHA et al.,
          Defendants.

                INITIAL REVIEW ORDER PURSUANT TO 28 U.S.C. § 1915A

         Plaintiff Allen Lusmat is a pretrial detainee who is currently in the custody of the

Connecticut Department of Corrections (“DOC”). 1 He filed this action pro se and in forma

pauperis under 42 U.S.C. §§ 1983, 1985, and 1986 against numerous DOC officials. The claims

arise from Lusmat’s confinement in three different prison facilities during different periods from

December 2015 to July 2020. For the reasons set forth below, I will allow some of his claims to

proceed.

                                             BACKGROUND

         Lusmat names the following defendants in his amended complaint: Security Risk Group

(“SRG”) Coordinators D. Papoosha, John Aldi, and White; Director of Security A. Santiago;

Offender Classification and Population Management Director (“OCPM Director”) Dave Maiga;

Wardens R. Bowles, G. Mudano, Mulligan, and John Doe #1; Deputy Warden K. Jones;

Captains Chevalier, Kenny, and Salius; Lieutenant Medina; Correctional Officers Laprey, M.

Worilds, Major, Sciascia, Hermanowski, Baez, and John Doe #2; Correctional Counselor




1
 The State of Connecticut Department of Correction website reflects Lusmat’s latest admission date as April 11,
2019 and that he has not been convicted or sentenced. See
http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=371043http://www.ctinmateinfo.state.ct.us/details
upv.asp?id_inmt_num=371043
          Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 2 of 38




Supervisor E. Tugie; and Correctional Counselor R. Riccio. 2 He seeks damages and declaratory

and injunctive relief. 3

        The following facts are alleged in Lusmat’s amended complaint and public filings and are

accepted as true for purposes of initial review only.

        The DOC has a SRG program that allows for prisoners who are suspected of certain gang

affiliations to be placed in more restrictive conditions of confinement. An administrative

directive issued by the DOC specifies the procedures for designation of a prisoner to the SRG

program and the requirements for a prisoner to progress through five phases of the program

before his return to the general population. 4

        Lusmat was arrested in August 2015. 5 In December 2015 as a pretrial detainee, Lusmat

pleaded guilty to a disciplinary report issued by SRG Coordinators White and Papoosha charging

him with SRG affiliation. 6 The evidence in support of the disciplinary charge included: the

existence of photographs and information that had been posted on Lusmat’s Facebook page prior

to his confinement in prison, gang-related terms used by Lusmat during a telephone conversation

made from prison, and information supplied by another inmate regarding Lusmat’s involvement

in “repping a gang” in the housing unit in which he was confined. 7 Prison officials imposed

unspecified sanctions against Lusmat based on the guilty plea. 8




2
  See Doc. #13 at 2-4.
3
  Id. at 16-17 (¶¶ 1-4, 6).
4
  See Connecticut State Department of Correction, Administrative Directive 6.14 (Security Risk Groups), available
at https://portal.ct.gov/DOC/AD/AD-Chapter-6.
5
  See State v. Lusmat, Docket No. F02B-CR15-0286030-S (Conn. Super. Ct. Aug. 20, 2015).
6
  Doc. 13 at 7 (¶ 20).
7
  Ibid. (¶¶ 20-23).
8
  Ibid. (¶ 22).
                                                        2
         Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 3 of 38




        On May 3, 2016, a Connecticut state court sentenced Lusmat to a term of imprisonment. 9

Lusmat completed the SRG program in December 2017. 10

        On April 4, 2018, at Garner Correctional Institution (“Garner”), Lusmat made a

telephone call to a relative and talked about a reunion that he planned to attend after his release

from prison in August 2018. 11 On April 5, 2018, Correctional Officer Major issued Lusmat a

disciplinary report for SRG affiliation based on statements made by Lusmat during the telephone

call and placed Lusmat in a cell in the segregation unit. 12 Captain Kenny stated to Lusmat, “I

told you I would get you.” 13

        On April 6, 2018, Correctional Officer Sciascia, who was investigating the disciplinary

charge, informed Lusmat that prison officials considered his reference in the phone call to a

reunion for “Fa-Lows day” to be an indication that he identified with a gang. 14 Lusmat

responded that he was not guilty of the charge and explained that he had in fact stated that he

“could not be there for Lo Day” because he would still be in prison but would make it to the

reunion to be held in September 2018. 15 Lusmat further explained that “Lo Day” was a

celebration to honor an activist nicknamed Lo who had died on the 4th of May. 16 Officer

Sciascia suggested that Lusmat would be unsuccessful if he challenged the disciplinary report at

a hearing and subsequently recommended, without performing much of an investigation, that the

hearing officer find Lusmat guilty because Lusmat’s telephone conversation of April 4, 2018 had


9
  See State v. Lusmat, Docket No. F02B-CR15-0286030, available at
https://www.jud2.ct.gov/crdockets/CaseDetailDisp.aspx?source=Pending&Key=f93b2787-9f38-410f-b7d7-
555dcd85fcf5 (Last visited on July 7, 2021).
10
   Doc. #13 at 7 (¶ 20).
11
   Id. at 5 (¶ 1).
12
   Ibid. (¶¶ 2-3).
13
   Ibid. (¶ 2).
14
   Ibid. (¶ 3).
15
   Ibid.
                                                   3
            Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 4 of 38




included a discussion about his attendance at an anniversary party for 52 Pueblo Bishop Bloods

to be held the following month. 17

          On April 12, 2018, Correctional Officer John Doe #2 submitted supplemental

information to the hearing officer pertaining to his review of Lusmat’s telephone conversation of

April 4, 2018. 18 Officer John Doe #2 indicated that Lusmat had discussed an anniversary party

for the 52 Pueblo Bishop Bloods that he was planning to attend after his discharge from prison in

August 2018. 19 SRG Coordinator Aldi completed an SRG Hearing Notification to the Security

Division form indicating that “Fa-Low day” could possibly have been a reference to a reunion to

be held on May 2, 2018 at the Pueblo Del Rio Housing Projects and recommended that Lusmat

be placed in phase one of the SRG phase program. 20

          Lusmat did not receive copies of any documents or a transcript of the telephone

conversation prior to or during the disciplinary hearing. 21 At the conclusion of the disciplinary

hearing, the hearing officer found Lusmat guilty of the charge and sanctioned him to twenty days

of punitive segregation and fifteen days loss of Risk Reduction Earned Credits (“RREC”) and

imposed the following penalties: ninety days loss of telephone privileges and ninety days loss of

commissary privileges. 22 While in punitive segregation, Lusmat was forced to use a “sponge on a

stick” in lieu of a toothbrush. 23




16
   Ibid. (¶ 4).
17
   Ibid. (¶¶ 3, 5, 7).
18
   Ibid. (¶ 7).
19
   Ibid.
20
   Id. at 5-6 (¶ 8).
21
   Id. at 5 (¶ 6).
22
   Id. at 6 (¶ 9).
23
   Ibid.
                                                  4
            Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 5 of 38




          On April 19, 2018, prison officials redesignated Lusmat as a member of an SRG. 24

Warden John Doe #1 agreed that the disciplinary charge had been properly investigated and

approved Lusmat’s redesignation as a SRG member. 25

          On August 17, 2018, Lusmat completed his three-year sentence of imprisonment and

prison officials released him from custody. 26 At the time of his release, Lusmat was participating

in phase 2 of the SRG program in the Walker Building at MacDougall-Walker Correctional

Institution (“Walker”). 27

          In November 2018, prison officials readmitted Lusmat to Bridgeport Correctional

Center. 28 At some point that month, prison officials transferred Lusmat to phase one of the SRG

program at Northern Correctional Institution (“Northern”). 29 Lusmat did not receive a

disciplinary report and was not involved in an “incident” prior to his transfer to Northern. 30 On

December 17, 2018, Lusmat posted bond and prison officials discharged him from custody. 31

          On April 11, 2019, prison officials readmitted Lusmat to New Haven Correctional Center

as a pretrial detainee. 32 On April 17, 2019, Director of Security Santiago directed prison officials

to transfer Lusmat, then a pretrial detainee, to Northern to be placed in phase one of the SRG

program. 33 At that time, G. Mudano was the warden at Northern. 34 Lusmat did not receive a




24
   Ibid. (¶ 11).
25
   Ibid.
26
   Ibid. (¶ 12).
27
   Ibid.
28
   Ibid. (¶ 13).
29
   Ibid. (¶ 14).
30
   Ibid.
31
   Ibid. (¶ 15).
32
   Ibid. (¶ 16).
33
   Id. at 6, 13 (¶¶ 17, 71).
34
   Id. at 6 (¶ 17).
                                                  5
            Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 6 of 38




disciplinary report and was not involved in an “incident” prior to his transfer to Northern. 35

          SRG members who do not complete all five phases of the SRG program prior to

discharge are usually placed in phase two or three upon readmission to the Department of

Correction. 36 Although SRG Coordinator Papoosha sent Lusmat a letter regarding a review that

allegedly occurred on April 12, 2019, but Lusmat did not participate in the review. 37 Nor did

Papoosha provide Lusmat with an opportunity to present his views at a hearing or at any other

proceeding prior to or after his transfer to Northern and placement in phase one of the SRG

program. 38

          In April 2019, Lusmat drafted letters to outside organizations and his family and friends

about the oppressive nature of the SRG program but prison officials did not mail the letters. 39

Lusmat was subsequently able to mail letters to outside organizations, his friends, and his family

by going through the “chain of command.” 40

          On May 10, 2019, Lusmat received a disciplinary report that included two different

offenses. 41 Lusmat conceded that he was guilty of one of the two offenses. 42 One of the offenses

stemmed from a telephone call or multiple telephone calls made by Lusmat during which he

referenced a “training day” photograph on his Facebook page that depicted him with an

individual identified as a member of the Athens Park Bloods. 43 Lusmat pleaded guilty to both




35
   Ibid.
36
   Ibid. (¶ 18).
37
   Id. at 7, 11 (¶¶ 25, 52).
38
   Ibid. at 7 (¶ 25).
39
   Ibid. (¶ 101).
40
   Ibid.
41
   Ibid. (¶ 26).
42
   Ibid.
43
   Id. at 7-8 (¶ 26).
                                                   6
            Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 7 of 38




offenses included in the disciplinary report because he did not want to be sanctioned to loss of

telephone privileges. 44

          During the next four months, SRG Coordinator Papoosha restricted Lusmat from making

telephone calls to or receiving telephone calls from his significant other’s telephone number

because the number had been mentioned in the disciplinary report issued to Lusmat on May 10,

2019. 45 SRG Coordinator Papoosha indefinitely restricted Lusmat from making telephone calls

to or receiving telephone calls from two other telephone numbers that had been mentioned in the

same disciplinary report. 46 Lusmat was unable to post bond due to his restricted access to these

three telephone numbers and the fact that he was limited to three social telephone calls per week

as a participant in phase one of the SRG program. 47 Although Papoosha appealed to Warden

Mudano, the warden took no steps to alleviate the restrictions imposed by SRG Coordinator

Papoosha. 48

          On May 21, 2019, SRG Coordinators Papoosha and White informed Lusmat that he had

been placed in phase one of the SRG program because of a video and photographs posted on his

Facebook page that depicted him at a reunion in California. 49

          As of October 2019, Lusmat had progressed to phase two of the SRG program and was

confined at Walker. 50 On October 15, 2019, over thirty inmates in Lusmat’s housing unit were

yelling. 51 SRG Coordinator Papoosha was on the telephone with Captain Stanley at the time the



44
   Ibid.
45
   Id. at 8 (¶ 27).
46
   Ibid.
47
   Ibid. (¶ 28).
48
   Ibid. (¶ 27).
49
   Id. at 7 (¶ 19).
50
   Id. at 9 (¶ 31).
51
   Ibid.
                                                 7
           Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 8 of 38




yelling occurred and directed Captain Stanley to issue Lusmat a disciplinary report for yelling. 52

No other inmate received a disciplinary report. 53 Warden Mulligan placed Lusmat in solitary

confinement as punishment. 54 Lusmat pleaded guilty to the disciplinary charge because he did

not want to stay in solitary confinement. 55 He was unaware that pleading guilty to the charge

would result in his regression back to phase one of the SRG program. 56

         On June 27, 2019, Warden Mudano denied Lusmat’s request to get married because he

was still in the SRG program. 57 On November 12, 2019, Captain Chevalier informed Lusmat that

an inmate or detainee was not eligible to get married unless he or she was not in the SRG

program and had not received a disciplinary report in a year. 58

         During Lusmat’s confinement in phases one and two of the SRG program, Lusmat was

subjected to many restrictive conditions, including: confinement in his cell for 23 hours a day on

weekdays and 24 hours a day on weekend days, five hours of outside recreation a week in

handcuffs behind the back regardless of the weather, three showers a week in an unsanitary

shower stall, no more than three telephone calls a week to immediate family members and

friends, and a spending limit of $25.00 per visit to the commissary. 59 Lusmat had no access to a

television, a cd player, a hot pot, nail clippers, holiday packages, congregate religious services,

contact visits with family or non-family members, non-contact visits with friends, educational

programming, social programming, counseling, or therapy and endured being hand-cuffed and



52
   Ibid. (¶¶ 31-32).
53
   Ibid. (¶ 31).
54
   Ibid. (¶ 33).
55
   Ibid.
56
   Ibid.
57
   Ibid. (¶ 29).
58
   Ibid.
59
   Id. at 11-12 (¶¶ 55-56, 60-62).
                                                  8
           Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 9 of 38




strip-searched every time he left his cell. 60 Lusmat could earn privileges if he remained ticket-

free for six months. 61 To complete all five phases of the program, Lusmat was required to remain

ticket-free for two years. 62 The conditions in phase one of the program caused Lusmat to

experience psychological harm, stress, depression, and misery. 63

         On July 16, 2019, a correctional officer refused to loosen Lusmat’s handcuffs before he

participated in recreation. 64 By the end of the recreation period, Lusmat’s wrists were bleeding. 65

A medical staff member examined and took photographs of Lusmat’s wrists and completed an

incident report. 66 Lusmat did not receive a follow-up medical evaluation. 67

         On January 24, 2020, Correctional Officer Laprey at Northern issued Lusmat a

disciplinary report based on information that he had overheard during a telephone call made by

Lusmat. 68 During the call, Lusmat allegedly orchestrated a hit on an inmate at another prison. 69

Because Lusmat would not plead guilty and chose to challenge the charge at a hearing, he

remained in segregation for fifteen days until a prison official dismissed the charge. 70 Officer

Laprey informed Lusmat that he and SRG Coordinator Papoosha issued him the disciplinary

report because they were aware that he disliked going to segregation and would usually plead

guilty to a disciplinary report to avoid being placed in segregation. 71 Despite the dismissal of the

disciplinary report, Papoosha restricted Lusmat’s access to the telephone number that he had


60
   Id. at 12-13 (¶¶ 61, 63-64, 69-70).
61
   Id. at 12 (¶ 65).
62
   Ibid.
63
   Ibid. (¶ 66).
64
   Id. at 11 (¶ 57).
65
   Ibid.
66
   Ibid.
67
   Id.
68
   Ibid. (¶ 34).
69
   Ibid.
70
   Ibid.
                                                  9
           Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 10 of 38




called to set up the alleged hit on another inmate. 72 Lusmat’s confinement in administrative

segregation for fifteen days caused him distress and hardship. 73

         In February 2020, Lusmat became eligible to progress to phase two of the SRG

program. 74 On February 14, 2020, prison officials transported Lusmat and three other inmates to

Walker. 75 Upon his arrival, prison officials placed Lusmat in a single cell in the Admitting and

Processing area (“A & P area”). 76 A short time later, Correctional Officer Hermanowski moved

an inmate, who was a member of a gang that was a rival of Lusmat’s alleged gang, the Bishop

Bloods, into a large cell, opened Lusmat’s cell door, and directed Lusmat to move to the large

cell, saying “this should be good.” 77 As Lusmat approached the cell, the rival gang member

moved towards Lusmat, and the two began fighting. 78 Lusmat alleges that he fought out of self-

defense and only hit with closed fists. 79 After the fight, prison officials placed Lusmat back in

the smaller cell to await his return to Northern. 80 Captain Salius commented that he knew that

Lusmat would fight with the other inmate, and he and several officers had been “on standby” in

the A/P room because they “all knew [the fight] would happen.” 81 Officers Hermanowski and

Baez told Lusmat that he was the underdog in their bet regarding the fight and they had won

money. 82

         When Lusmat protested that the officers and officials in the A & P area had set him up,


71
   Ibid.
72
   Ibid. (¶ 35).
73
   Ibid. (¶ 34).
74
   Ibid. (¶ 36).
75
   Ibid. (¶¶ 37-38).
76
   Ibid. (¶ 38).
77
   Id. at 10 (¶¶ 42, 44).
78
   Ibid. (¶ 43).
79
   Ibid.
80
   Ibid.
81
   Ibid.
                                                 10
           Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 11 of 38




they suggested that “the higher ups in Central office” had set him up. 83 Lusmat received a

disciplinary report for fighting. 84

          On May 8, 2020, Lusmat and seventeen other inmates or detainees at Northern covered

the windows in their cell doors to protest the abuse of another inmate by correctional officers. 85

Correctional officers removed Lusmat from his cell, sprayed him with mace, escorted him to

another cell and placed him on in-cell restraints consisting of handcuffs, a tether chain, and leg

shackles. 86 Although Lusmat asked Lieutenant Medina for permission to wash the residue of

mace from his face, Lieutenant Medina refused the request and kept Lusmat on in-cell restraints

for 15 hours. 87 The walls of the cell were covered with feces, and the sink was covered with

vomit and spit. 88 Lusmat could not flush the toilet from inside the cell, officers refused to flush it

for him, and he was unable to use the toilet. 89

          On June 16, 2020, prison officials transferred Lusmat to the administrative segregation

unit pending a hearing about the incident of May 8, 2020. 90 Correctional Officer M. Worilds was

assigned to be Lusmat’s advocate in connection with the hearing. 91 On June 19, 2020, Counselor

Supervisor Tugie and Counselor Riccio continued the hearing because Lusmat had not met with

Correctional Officer Worilds. 92 On June 26, 2020, Counselor Supervisor Tugie and Counselor

Riccio held the administrative segregation hearing despite the fact that Correctional Officer


82
    Ibid. (¶¶ 40-42).
83
    Ibid. (¶ 44).
84
    Id. (¶ 46).
85
   Id. at 13 (¶¶ 72, 78).
86
    Id. at 13-14 (¶ 79).
87
    Ibid.
88
    Id. at 14 (¶ 79).
89
    Ibid.
90
    Id. at 13 (¶¶ 73-74).
91
    Ibid. (¶ 75).
92
    Ibid. (¶ 74).
                                                   11
             Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 12 of 38




Worilds was not present. 93 On June 29, 2020, Counselor Supervisor Tugie and Counselor Riccio

found Lusmat guilty of orchestrating the protest of the use of force by prison officials against

another inmate. 94 OCPM Director Maiga authorized Lusmat’s placement on Administrative

Segregation status as a result of the guilty finding. 95 Of the seventeen inmates who participated

in the protest, only Lusmat and one other inmate were placed on administrative segregation

status. 96

         Lusmat remained on administrative segregation status for four months. 97 During

Lusmat’s confinement on that status, he experienced the following conditions: five hours of

recreation a week; placement in handcuffs and leg shackles prior to being escorted to the shower;

placement in handcuffs; leg shackles and a tether chain prior to being escorted anywhere else

outside of his cell; one pre-paid telephone call a week; one haircut a month; visits with

immediate family only; no congregate meals; and a spending limit of $25.00 per visit to the

commissary. 98

         In July 2020, after Lusmat complained for months about shoulder pain due to being

handcuffed behind his back, a radiologist took x-rays of Lusmat’s shoulders. 99 After receiving

the X-ray results, a medical provider at Northern scheduled Lusmat for an MRI at the University

of Connecticut Health Center. 100




93
   Ibid. (¶ 76).
94
   Ibid. (¶ 77).
95
   Id. at 13-14 (¶¶ 78, 89).
96
   Id. at 13 (¶ 78).
97
   Ibid.
98
   Id. at 14 (¶¶ 85-87).
99
   Ibid. (¶ 58).
100
    Ibid.
                                                12
           Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 13 of 38




          Lusmat mentioned to Officer Laprey that he had ordered a book called the Rise and the

Fall of the Almighty Black Peace Stone Nation. 101 SRG Coordinator Papoosha instructed Officer

Laprey not to give Lusmat the book. 102 Officer Laprey issued Lusmat a rejection notice on June

11, 2020. 103 On July 9, 2020, Warden Bowles signed off on the rejection notice because the book

“had SRG affiliation scripture.” 104 Lusmat alleges that the book is about a Chicago-based

religious group that does not have any affiliation with the gang Stones from California. 105 As of

January 9, 2019, the DOC does not consider the Black Peace Stone Rangers or Nation to be an

SRG or a disruptive group. 106

          Lusmat filed this federal court complaint on September 15, 2020, and he filed an

amended complaint on March 19, 2021. 107 The amended complaint alleges that the defendants

unlawfully designated him and redesignated him as a member of an SRG and placed him in the

SRG phase program as both a pretrial detainee and as a sentenced inmate, unlawfully placed him

on administrative segregation status as a pretrial detainee, and issued him false disciplinary

reports in violation of his rights to procedural and substantive due process under the Fourteenth

Amendment; subjected him to unconstitutional conditions of confinement as a pretrial detainee

in violation of his rights to substantive due process under the Fourteenth Amendment and right to

be free from cruel and unusual punishment under the Eighth Amendment; interfered with his

right to receive publications; retaliated against him for exercising his right to free speech in




101
    Id. at 15 (¶ 97).
102
    Ibid.
103
    Ibid.
104
    Ibid. (¶ 98).
105
    Id. at 16 (¶ 99).
106
    Ibid. (¶ 100).
107
    Docs. #1, #13.
                                                  13
          Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 14 of 38




violation of the First Amendment; and deprived him of his fundamental right to marry. 108

Lusmat seeks money damages and declaratory and injunctive relief. 109

                                                   DISCUSSION

         Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they

suggest. See Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010). 110

         The Supreme Court has set forth a threshold “plausibility” pleading standard for courts to

evaluate the adequacy of allegations in federal court complaints. A complaint must allege enough

facts—as distinct from legal conclusions—that give rise to plausible grounds for relief. See,

e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). Notwithstanding the rule of liberal interpretation, a pro se complaint may not survive

dismissal if its factual allegations do not meet the basic plausibility standard. See, e.g., Fowlkes

v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

         Statute of limitations

         Lusmat filed this lawsuit on September 15, 2020. 111 His constitutional claims pursuant to

42 U.S.C. § 1983 are subject to a three-year statute of limitations. See, e.g., Lounsbury v. Jeffries,


108
    Doc. #13.
109
    Id. at 16-17 (¶1-4, 6).
110
    Unless otherwise indicated, this ruling omits internal quotation marks, alterations, citations, and footnotes in text
quoted from court decisions.
                                                           14
            Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 15 of 38




25 F.3d 131, 134 (2d Cir. 1994). Accordingly, the statute of limitations presumptively bars

Lusmat’s claims to the extent that they are based on conduct that occurred prior to three years

before he filed this lawsuit—that is, prior to September 15, 2017.

           Although the statute of limitations is ordinarily an affirmative defense that must be

asserted by a defendant, a district court may “dismiss an action sua sponte on limitations grounds

in certain circumstances where the facts supporting the statute of limitations defense are set forth

in the papers plaintiff himself submitted.” Walters v. Industrial and Commercial Bank of China,

Ltd., 651 F.3d 280, 293 (2d Cir. 2011); see also Pino v. Ryan, 49 F.3d 51, 53 (2d Cir. 1995)

(court may dismiss prisoner complaint based on statute of limitations defense that appears on

face of the complaint). Here, in the absence of any apparent grounds for tolling, I conclude that

the statute of limitations bars Lusmat’s action to the extent that he seeks relief for alleged wrongs

occurring prior to September 15, 2017.

           First Amendment retaliation – SRG affiliation

           The First Amendment protects prison inmates from being subject to retaliation on the

basis of an inmate’s engagement in protected free speech activity. In order to state a claim for

First Amendment retaliation, a prisoner plaintiff must allege facts showing (1) that he engaged in

activity that is protected under the First Amendment, (2) that a prison official took an adverse

action against him, and (3) that the prisoner’s First Amendment activity caused the prison

official to engage in the adverse action. See, e.g., Dolan v. Connally, 794 F.3d 290, 294 (2d Cir.

2015). An adverse action is an act of sufficient adverse magnitude that it would deter a similarly

situated person of ordinary firmness from exercising his right to speech. See Brandon v. Kintner,

938 F.3d 21, 40 (2d Cir. 2019).


111
      Doc. #1.                                     15
        Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 16 of 38




       Lusmat alleges that SRG Coordinators White and Papoosha violated his First

Amendment rights in May 2019 when they issued disciplinary reports charging him with gang

affiliation and subsequently designating him an SRG member for certain language he used in

telephone calls and pictures on his social media.

       It appears that Lusmat engaged in speech and that SRG Coordinators White and

Papoosha took adverse against him by issuing disciplinary tickets. Further, Lusmat’s allegations

show that SRG Coordinators White and Papoosha used his speech in social media and phone

calls as evidence of his gang affiliation. But the First Amendment “does not prohibit the

evidentiary use of speech to establish the elements of a crim or to prove motive or intent.”

Wisconsin v. Mitchell, 508 U.S. 476, 489 (1993); United States v. Herron, 762 F. App’x 25, 30

(2d Cir. 2019) (same). Lusmat’s phone calls and social media photos were merely used as

evidence to support his SRG member designation. In the absence of an allegation that SRG

Coordinators White or Papoosha sought to punish or retaliate against Lusmat simply for

engaging in First Amendment-protected expression, the complaint does not plausibly allege a

First Amendment retaliation claim. See Caves v. Payne, 2020 WL 1676916, at * 4 (D. Conn.

2020) (dismissing First Amendment retaliation claim where the “defendants’ use of social media

posts and [plaintiff]’s own statements therein, is no different than it [plaintiff] announced upon

his arrival at the facility that he was a gang member and the defendants used those statements to

designate him to the SRG unit.”). Accordingly, I will dismiss Lusmat’s First Amendment

retaliation claims.

       Deliberate indifference - personal safety

       Lusmat alleges that after his readmission in April 2019 as a pretrial detainee, the


                                                 16
             Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 17 of 38




defendants were deliberately indifferent to his safety and subjected him to unconstitutional

conditions of confinement in violation of the Eighth Amendment when they orchestrated a fight

between him and a member of a rival gang. 112

           The Eighth Amendment to the U.S. Constitution protects against the infliction of cruel

and unusual punishment. See U.S. Const. amend. VIII. Because Lusmat was a pretrial detainee

and not a sentenced prisoner, he cannot bring his claims under the Eighth Amendment. See

Darnell v. Pineiro, 849 F.3d 17, 30-36 (2d Cir. 2017) (discussing distinction between deliberate

indifference claim arising under the Fourteenth Amendment’s due process clause for a pretrial

detainee and a deliberate indifference claim under the Eighth Amendment for a sentenced

prisoner). Instead, the Fourteenth Amendment due process clause protects the rights of pretrial

detainees against intentional or deliberate indifference to their serious medical needs or unsafe

conditions of confinement. Ibid. I will treat Lusmat’s claim for deliberate indifference as a claim

brought under the Fourteenth Amendment.

           To allege a claim for deliberate indifference to safety, a pretrial detainee must satisfy a

two-prong test. Under the first prong, a detainee must allege that objectively the challenged

“conditions, either alone or in combination, pose[d] an unreasonable risk of serious damage to

his health…which includes the risk of serious damage to physical and mental soundness.” Id. at

30. Under the second prong, the pretrial detainee must assert that the prison official “acted

intentionally to impose the alleged condition, or recklessly failed to act with reasonable care to

mitigate the risk that the condition posed to [him or her] even though the [prison]-official knew

or should have known, that the condition posed an excessive risk to health or safety.” Id. at 35;

see also Charles v. Orange Cty., 925 F.3d 73, 86-87 (2d Cir. 2019).


112
      Doc. #13 at 10-15 (¶¶ 49, 56, 78, 94).        17
          Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 18 of 38




         As to the first prong, Lusmat alleges that on February 14, 2020, he was transferred to

Walker and that Officer Hebernowski placed him in a cell with an inmate who was a member of

a rival gang. 113 This allegation satisfies the first prong. Gang-affiliated inmates may face a

substantial risk of harm if they are housed with members of rival gangs. See Thawney v. City of

New York, 2018 WL 4935844, at *4 (S.D.N.Y. 2018) (citing cases).

         As to the second prong, Lusmat alleges that Captain Salius and numerous other officers

watched the subsequent fight between Lusmat and the rival gang member and told him “we all

knew it would happen.” 114 He alleges that Officers Hebernowski and Baez said that the officers

had bet on the outcome of the fight and watched it play out. 115 Because it is well established that

an officer acts with deliberate indifference if he is aware of an attack and does not intervene, see,

e.g., Taylor v. City of New York, 2018 WL 1737626, at *12 (S.D.N.Y. 2018) (plaintiff stated a

claim for deliberate indifference to safety against defendant who witnessed attack and failed to

take action to prevent), and Lusmat alleges here that Officer Hebernowski actively placed him in

harm’s way and that Captain Salius and Officer Baez witnessed the fight and did not intervene, I

will allow a deliberate indifference claim against them to proceed.

         Deliberate indifference claim- medical needs

         Lusmat alleges that the Officer Cabonneau was deliberately indifferent to his health and

safety in July 2019 because he double locked Lusmat’s cuffs so tight that he bled. 116 When

medical arrived in response to Lusmat’s request for treatment, Lusmat alleges that the blood was

dry on his skin, medical took pictures, and scheduled him for a follow up appointment that never


113
    Id. at 10 (¶ 42).
114
    Id. at 10 (¶¶ 42, 44).
115
    Id. at 10 (¶ 44).
116
    Doc. #13 at 11 (¶ 57).
                                                 18
             Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 19 of 38




occurred. 117 Lusmat alleges that a year later, after several months of shoulder pain caused by

being handcuffed, Lusmat’s shoulder was X-rayed and a follow up MRI was scheduled. 118

            For a deliberate indifference to medical needs claim, a pretrial detainee must first show

that the medical need was “sufficiently serious” to warrant the need for treatment. See Darnell,

849 F.3d at 29. A “sufficiently serious” need is an urgent medical condition that is capable of

causing death, degeneration, or extreme or chronic pain. See Brock v. Wright, 315 F.3d 158, 162-

63 (2d Cir. 2003); Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996).

            Lusmat has not alleged that the cuts from the handcuffs or his shoulder pain caused

extreme pain, degeneration, or death. Further, handcuffs that are too tight are generally not

sufficiently serious to meet the objective prong. See Horace v. Gibbs, 802 F. App’x 11, 14 (2d

Cir. 2020) (swelling and cuts from tightness of handcuffs not sufficiently serious). And even

assuming that the medical conditions were sufficiently serious, Lusmat has failed to allege that

any defendant was deliberately indifferent to his medical needs. To the contrary, it appears that

the defendants treated him for the tight handcuffs and are currently treating his shoulder pain.

Although he alleges that he was supposed to have a follow up appointment that never occurred,

Lusmat does not allege any harm arising from not attending that appointment. Accordingly, I

will dismiss the deliberate indifference claim arising from wrist and shoulder pain.

            Fourteenth Amendment due process claims

            The Due Process Clause of the Fourteenth Amendment protects both a right to

“substantive” due process and “procedural” due process. See County of Sacramento v. Lewis, 523

U.S. 833, 845-6 (1998); Wilson v. Santiago, 2020 WL 1989135, at *3 (D. Conn. 2020). For


117
      Ibid.
118
      Ibid. (¶ 58).
                                                    19
        Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 20 of 38




either type of due process claim, a prisoner must plausibly allege at the outset that he was

deprived of a property or liberty interest. See Baez v. Pinker, 673 F. App’x 50, 52 (2d Cir. 2016).

       If a sentenced prisoner claims a deprivation of a liberty interest related to his designation

to a restrictive housing unit, the prisoner generally must allege facts to show that the restrictive

terms of confinement amounted to an “atypical and significant hardship…in relation to the

ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). Thus, in Sandin,

the Supreme Court concluded that a sentenced prisoner who was subject to a disciplinary term

limited to only 30 days confinement in restrictive housing did not sustain an atypical and

significant hardship to constitute a deprivation of a liberty interest that would be subject to

protection under the Due Process Clause. Id. at 486.

       Following Sandin, the Second Circuit has explained that the “[f]actors relevant to

determining whether [a sentenced prisoner] endured an atypical and significant hardship include

the extent to which the conditions of the disciplinary segregation differ from other routine prison

conditions and the duration of the disciplinary segregation imposed compared to discretionary

confinement.” Palmer, 364 F.3d at 64. The Second Circuit has further observed that “restrictive

confinements of less than 101 days do not generally raise a liberty interest warranting due

process protection, and thus require proof of conditions more onerous than usual.” Davis v.

Barrett, 576 F.3d 129, 133 (2d Cir. 2009) (per curiam).

       Importantly, the heightened Sandin standard of whether a sentenced prisoner has been

subject to an atypical and significant hardship does not apply to pretrial detainees who claim that

they have been deprived of a liberty interest. See Benjamin v. Fraser, 264 F.3d 175, 188-89 (2d

Cir. 2001). That is because “a state's authority over pretrial detainees is limited by the


                                                  20
        Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 21 of 38




Constitution in ways that the treatment of convicted persons is not.” McGarry v. Pallito, 687

F.3d 505, 513 (2d Cir. 2012). Thus, for example, a pretrial detainee has a constitutional right to

be free from conditions of confinement that amount to punishment, because the government has

no right to punish a pre-trial detainee prior to an adjudication of guilt in accordance with due

process of law. See Bell v. Wolfish, 441 U.S. 520, 535 (1979).

       If a sentenced prisoner or a pretrial detainee plausibly alleges the deprivation of a liberty

interest, then procedural due process requires that prison officials use fair procedures before

engaging in any deprivation of a liberty interest. See Swarthout v. Cooke, 562 U.S. 216, 219

(2011) (per curiam). The case law distinguishes between the procedures that are required for the

use of restrictive conditions of confinement for disciplinary purposes as distinct from

administrative management or security purposes. See Benjamin, 265 F.3d at 190. For disciplinary

segregation, a prisoner must receive written notice of the disciplinary charge, adequate time to

prepare a defense, a written statement of the reasons for the disciplinary action that has been

taken, and some ability to present witnesses and evidence in his defense. See ibid. (citing Wolff v.

McDonnell, 418 U.S. 539, 561-70 (1974)).

       For administrative segregation, less is required; a prisoner must merely receive some

notice of the basis for restrictive terms of confinement and an opportunity to present his

views. See ibid. The opportunity of a prisoner to present his views may be provided after the

detention begins but must take place within a reasonable time, and the prisoner must also receive

periodic review of an administrative detention to ensure that this type of detention is not used as

a pretext for indefinite restrictions that no longer serve their purpose. See Hewitt v. Helms, 459

U.S. 460, 467-68, 477 (1983); see also Williamson v. Stirling, 912 F.3d 154, 173-77 (4th Cir.


                                                 21
        Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 22 of 38




2018) (discussing legal standards governing due process claims by convicted prisoner and

pretrial detainees with respect to restrictive terms of confinement).

       Apart from these protections of procedural due process, pretrial detainees have rights to

substantive due process. In general, substantive due process protects pretrial detainees from

restrictive conditions of confinement that are imposed for a prohibited punitive purpose or that

are otherwise arbitrary and not reasonably related to the lawful grounds for

imprisonment. See Almighty Supreme Born Allah v. Milling, 876 F.3d 48, 55 (2d Cir. 2017).

       In the context of a pretrial detainee's claim against restrictive conditions of confinement,

the Second Circuit has made clear that administrative segregation measures do not “violate

substantive due process where prison officials subject[ ] pretrial detainees to such measures in

response to specific evidence that those detainees posed a risk to institutional security, and where

the measures were not excessive in relation to that purpose.” Id. at 56. Put differently,

“[a]lthough prison officials are to be afforded deference in matters of institutional security, such

deference does not relieve officials from the requirements of due process or permit them to

institute restrictive measures on pretrial detainees that are not reasonably related to legitimate

governmental purposes.” Id.

       In Almighty Supreme Born Allah v. Milling, the Second Circuit concluded that prison

officials violated due process when they placed a pretrial detainee in administrative segregation

“solely on the basis of his prior assignment to (and failure to complete) the Administrative

Segregation program during a prior term of incarceration” and when prison officials “adhered

reflexively to a practice that did not allow for individualized consideration of [the plaintiff's]

circumstances and that required him to be placed in Administrative Segregation regardless of his


                                                  22
        Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 23 of 38




actual threat, if any, to institutional security.” Id. at 57. Additionally, the Second Circuit made

clear that substantive due process also applies to the conditions imposed on the detainee, which

must be reasonably related to a legitimate government purpose, such as institutional

security. See id. at 55. The Second Circuit examined certain conditions that had been imposed on

Allah during his confinement in the administrative segregation program as a pretrial detainee and

questioned whether those conditions “were reasonably related to the ostensible goal of prison

security,” including strict limits on visits, phone calls, and mail and whether certain

conditions “although plausibly related to security concerns in general, were so excessively harsh

as to be punitive,” such as solitary confinement for 23 hours per day, showering in leg irons, and

no access to programming, counseling or therapy. Id. at 58; see also Darnell v. Pineiro, 849 F.3d

17, 29 (2d Cir. 2017) (discussing general conditions of confinement requirements to provide

food, clothing, and shelter for pretrial detainees under the Fourteenth Amendment).

       Because Lusmat brings several different due process claims concerning his designation as

an SRG member and placement in administrative segregation with different factual allegations,

including his status as a pretrial detainee or sentenced prisoner, I will address each in turn.

       April 2018 disciplinary hearing

       Lusmat brings a procedural due process claim against Officer Sciascia, Officer Major,

Correctional Officer John Doe #1, and Captain Kenny on the basis of Lusmat’s placement in

punitive segregation after Captain Major issued an April 2018 disciplinary report for SRG

affiliation based on Lusmat’s alleged use of the phrase “Fa-Laws” day in a telephone

conversation. 119 At the time he was a sentenced prisoner. He alleges that the defendants violated

his procedural due process rights because he did not receive documents or a transcript of the


                                                  23
         Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 24 of 38




telephone call prior to or at the disciplinary hearing and that the investigation and supporting

evidence that led to his guilty finding was inadequate. 120 He also brings a due process challenge

to the punitive sanctions that disciplinary hearing officer imposed on him, which included 20

days confinement in punitive segregation, 15 days loss of risk reduction credits, including 90

days loss of commissary, 90 days loss of telephone privileges, and being forced to use a “sponge

on a stick.” 121 The loss of risk reduction credits is a sanction that affects the duration of an

inmate’s confinement. 122

        Because Lusmat brings a procedural due process challenge arising from his disciplinary

hearing that resulted in a punishment that affects the duration and conditions of confinement, his

claim concerns “mixed sanctions,” i.e., “sanctions that affect both (a) the duration of

imprisonment and (b) the conditions of confinement.” Peralta v. Vasquez, 467 F.3d 98, 103 (2d

Cir. 2006). The Second Circuit has held that “a prisoner subject to such mixed sanctions can

proceed separately, under § 1983, with a challenge to the sanctions affecting his conditions of

confinement without satisfying the favorable termination rule of Heck v. Humphrey, 512 U.S.

477, 486-87 (1994), but ... he can only do so if he is willing to forgo once and for all any

challenge to any sanctions that affect the duration of his confinement.” Id. at 104 (emphasis in

original). If Lusmat were to prevail on his challenge to the disciplinary report issued to him for

SRG affiliation in April 2018, the guilty finding would be called into question. Lusmat’s

procedural due process claim concerning the April 2018 disciplinary hearing is thus barred by



119
    Doc. #13 at 6 (¶ 10).
120
    Doc. #13 at 5-6 (¶¶ 2-3, 5-11).
121
    Id. at 6 (¶ 9).
122
    See State of Connecticut Department of Correction Administrative Directive 4.2A(4) (2013), available
at https://portal.ct.gov//media/DOC/Pdf/Ad/ad0402Apdf.pdf (“RREC could affect an inmate's discharge date if in
compliance.”)
                                                       24
        Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 25 of 38




Heck because he has not filed a notice that he foregoes a challenge to his risk reduction credit

sanction. See Delgado v. Concepcion, 2020 WL 4926615, at *5 (D. Conn. 2020).

       Accordingly, Lusmat shall advise the Court in writing, within 20 days of the filing date of

this Order, whether he waives for all time all claims in this action relating to disciplinary

sanctions affecting the duration of his confinement (i.e., the forfeiture of 15 days of risk

reduction credit) in order to proceed with his Fourteenth Amendment procedural due process

claims challenging the issuance of the disciplinary report by Officer Moore on April 5, 2018, the

investigation performed by Officer Sciascia, the evidence submitted by Officer John Doe #2, the

comments made by Captain Penny, and the sufficiency of the evidence relied upon by the

hearing officer to find him guilty of the charge of SRG affiliation.

       April 2018 – August 2018 conditions of confinement

       Lusmat alleges that his substantive due process rights were violated when he was in the

SRG program from April 2018 to August 2018. But he does not describe the conditions he

endured during his confinement in the SRG program for four months before his release from

custody. Because he has not alleged that he experienced any “atypical or significant” hardships

while in the SRG program for these four months, I conclude that he has not alleged a liberty

interest sufficient to invoke due process protection. See Sandin, 515 U.S. at 484; see also

Delgado, 2020 WL 4926615, at *2, 6 (finding no liberty interest from placement in restrictive

housing where plaintiff alleged only “great discomfort”). Accordingly, I will dismiss the

substantive due process claim associated with his placement in the SRG program following his

redesignation as an SRG member in April 2018 asserted against SRG Coordinator Aldi and

Warden John Doe #1.


                                                 25
          Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 26 of 38




         April 2019 readmission to SRG – procedural due process

         Lusmat alleges that his procedural due process rights were violated when he was

admitted to DOC as a pretrial detainee in November 2018 and April 2019 and assigned to phase

one of the SRG program. 123 Lusmat alleges that he was never given a hearing and that because

he was discharged in August 2018 while in phase two, then he should have been assigned to

phase two rather than phase one. 124

         Although Lusmat alleges that SRG Coordinators Papoosha and White informed him at

some point after the designation him that the evidence used to place him in the SRG program

included videos and photos posted to his social media, the allegations plausibly show that his

placement was procedurally deficient in that he was never given a meaningful opportunity to be

heard. 125 See Benjamin, 264 F.3d at 188, 190 (2d Cir. 2001) (a pretrial detainee who is placed in

segregation for administrative reasons is entitled to “some notice of the charges against him and

an opportunity to present his views”). Accordingly, I will allow his procedural due process claim

concerning his SRG placement in April 2019 to proceed against SRG Coordinators Papoosha

and White.

         In connection with this procedural due process claim, Lusmat also alleges that G.

Mudano was the current warden. 126 “It is well settled that, in order to establish a defendant’s

individual liability in a suit brought under § 1983, a plaintiff must show, inter alia, the

defendant’s personal involvement in the alleged constitutional deprivation.” Grullon v. City of


123
    Doc. #13 at 6 (¶¶ 14, 17).
124
    Id. at 7 (¶ 25). Administrative Directive 6.14, § 18 provides in relevant part that “[a]n inmate discharged from the
custody of the Commissioner while designated an [SRG] Member shall be readmitted on the same status.” See
Administrative Directive 6.14, available at https://portal.ct.gov/DOC/AD/AD-Chapter-6 [last accessed July 9,
2021].
125
    Doc. #13 at 6 (¶ 19).
126
    Doc. #13 at 6 (¶ 19).
                                                          26
             Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 27 of 38




New Haven, 720 F.3d 133, 138 (2d Cir. 2013). Because Lusmat has not alleged how Warden

Mudano was involved in or had knowledge of his SRG designation, I will dismiss the procedural

due process claim against Warden Mudano.

            April 2019 placement in SRG – substantive due process

            Lusmat alleges that he endured the following conditions after his initial placement in

phase one of the SRG program in April 2019 as well as after he progressed to phase two of the

program and regressed back to phase one of the program: confinement in his cell for 23 hours a

day on weekdays and 24 hours a day on weekend days; five hours of outside recreation a week in

handcuffs behind his back regardless of the weather; three showers a week in an unsanitary

shower stall; no more than three telephone calls a week to immediate family and friends; a

spending limit of $25.00 per visit to the commissary; and strip searches and placement in

handcuffs every time he left his cell. 127 Lusmat had no access to a television, cd player, hot pot,

nail clippers, holiday packages, congregate religious services, contact visits with family or non-

family members, non-contact visits with friends, educational programming, social programming,

counseling, or therapy. 128 Lusmat contends that these conditions were punitive, excessive, and

unrelated to any legitimate safety or security concerns.

            Lusmat has plausibly alleged that the conditions in phase one and two of the SRG

program constituted punitive conditions because they were excessively harsh and not sufficiently

related to a legitimate objective such as safety or security. See Almighty Supreme Born Allah,

876 F.3d at 58 (examining certain conditions that had been imposed on plaintiff during his

confinement in the administrative segregation program as a pretrial detainee). But the allegations


127
      Id. at 11-12 (¶¶ 55-56, 60-63).
128
      Ibid. (¶ 61, 63-64, 69-70).
                                                    27
          Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 28 of 38




in the amended complaint do not state which—if any—of the named defendants were personally

involved with imposing any of these conditions, and they only contain conclusory allegations

that the supervisory defendants had knowledge of the imposition of these conditions. Lusmat

only lists the various conditions to which he was subjected in phase one and two and that

Chevalier “ignored [his] request” that he should not be in the SRG program, and Warden

Mudano and Bowles “housed [him] here illegally” without alleging whether Chevalier, Mudano,

and Bowles knew of the conditions. 129 Because Lusmat fails to allege facts that any of the named

defendants had personal involvement in causing Lusmat’s harsh conditions, I will dismiss his

substantive due process claim related to the conditions in phase one and two. See Grullon, 720

F.3d at 138 (plaintiff must allege personal involvement of defendants); Wilson v. Santiago, 2020

WL 5947322, at *5 (D. Conn. 2020) (dismissing substantive due process claim where plaintiff

failed to name the personal involvement of defendants).

         June 2020 disciplinary hearing

         Lusmat describes how he was sent to administrative segregation in June 2020 for

covering his window as a form of protest to prison abuse. 130 He alleges that Tugie and Riccio

held a hearing without the participation of his advocate Woirlds and found him guilty. 131 He

alleges that being placed in administrative segregation amounts to “cruel and unusual

punishment” but does not otherwise describe the conditions of his confinement resulting from

the June 2020 incident. 132

         Lusmat has plausibly alleged a violation of his procedural due process rights in


129
    Doc. #13 at 11 (¶ 53).
130
    Doc. #13 at 13 (¶¶ 72-73).
131
    Id. (¶¶ 75-76).
132
    Id. (¶ 78).
                                                 28
        Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 29 of 38




connection with the June 2020 hearing. An inmate has a limited right to assistance at a

disciplinary hearing. See Eng v. Coughlin, 858 F.2d 889, 897 (2d Cir. 1988) (explaining that an

inmate is entitled to assistance in a disciplinary hearing when the inmate is illiterate or the issues

extremely complex); see also Wolf v. McDonnell, 418 U.S. 539, 566-568 (1974) (inmate not

entitled to counsel in disciplinary hearing). An inmate confined to a restrictive housing unit does

have the right to some assistance to marshal evidence the evidence and present a defense. See

Eng, 858 F.2d 889, 898 (2d Cir. 1988) (inmate in restrictive housing entitled to assistance of

advocate to prepare for disciplinary hearing); Pagan v. Dougherty, 2019 WL 2616975, at *7 (D.

Conn. 2019) (no due process violation where inmate in restrictive housing had an advocate).

Because Lusmat alleges that he was placed in administrative segregation pending his hearing, he

was entitled to the assistance of his advocate. Because Lusmat alleges that Tugie and Riccio held

the hearing knowing that Lusmat had never met with his advocate, I will allow a procedural due

process claim to proceed against Tugie and Riccio.

       False disciplinary report

       Lusmat alleges that Correctional Officer Laprey and SRG Coordinator Papoosha issued

him a false disciplinary report in January 2020. The charge was dismissed before the hearing.

Inmates have “no constitutionally guaranteed immunity from being falsely or wrongly accused of

conduct which may result in the deprivation of a protected liberty interest.” Freeman v. Rideout,

808 F.2d 949, 951 (2d Cir. 1986); Best v. Smith, 2014 WL 4782702, at *3 (D. Conn. 2014).

Accordingly I will dismiss the false disciplinary report claim.

       In connection with this claim, Lusmat also alleges that his due process rights were

violated because he was placed in segregation for 15 days before the charge was dropped. During


                                                  29
        Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 30 of 38




that time, SRG Coordinator Papoosha restricted Lusmat’s telephone access and even after the

charge was dropped continued to restrict Lusmat’s access to two numbers.

       The Second Circuit has affirmed dismissal of due process claims when the period of

confinement was “exceedingly short,” usually less than thirty days, and there are no indications

of “atypical and significant hardship.” See Palmer, 364 F.3d at 64. Because Lusmat has alleged

that his confinement in segregation was short and he does not otherwise allege anything about

his confinement that would support a conclusion that he endured atypical or significant hardship

in relation to the ordinary incidents of prisoner life, I will dismiss the due process claim against

Officer Laprey and SRG Coordinator Papoosha in relation to the false disciplinary report

allegation.

       Denial of telephone use

       Neither the Supreme Court nor the Second Circuit has yet addressed whether a prisoner

has a First Amendment right to make phones calls. See Baxter v. Wagner, 802 F. App’x 32, 33 n.

1 (2d Cir. 2020); McMillan v. Cty of Onondaga, 710 F. App’x 458, 460 (2d Cir. 2017)

(“Assuming, without deciding, that a prisoner has a limited right to use a telephone to

communicate with his attorney and perhaps others…”). Courts within this circuit have generally

held that restrictions on telephone usage are constitutional as long as alternative means of

communicating with others outside of prison are available. Pape v. Cook, 2021 WL 2186427, at

*6 (D. Conn. 2021) (collecting cases); see also Fisher v. Dep’t of Corr., 1995 WL 608379, at *7

(S.D.N.Y. 1995) (restrictions on telephone access to counsel not a constitutional violation where

prisoner could communicate with counsel through other means). Here, Lusmat has not alleged

that he was unable to communicate with counsel or that any defendant completely restricted his


                                                 30
            Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 31 of 38




ability to communicate with people outside the prison. Accordingly, I will dismiss his claim.

           Denial of book

           The U.S. Constitution permits greater restriction of prisoners’ First Amendment rights

than it permits for other persons. See Beard v. Banks, 548 U.S. 521, 528 (2006). The prison’s

restriction limiting free speech, however, must be “reasonably related to legitimate penological

interests.” Turner v. Safely, 482 U.S. 78, 89 (1987). Under certain circumstances, confiscation of

a book may constitute a First Amendment violation. See Beard, 548 U.S. at 528-29 (applying

First Amendment analysis where prison restricted plaintiffs’ access to newspapers, magazines,

and photographs); Thomas v. Scully, 943 F.2d 259, 260 (2d Cir. 1991) (overturning dismissal of

a plaintiff’s complaint that alleged First Amendment violation where prison officials confiscated

nude photographs that had been mailed to him); Wilkinson v. Skinner, 462 F.2d 670, 673 n.5 (2d

Cir. 1972) (“refusal to deliver a newspaper [to a prison inmate] would ordinarily be interference

with appellant’s first amendment rights”).

           Lusmat alleges that Officer Laprey, SRG Coordinator Papoosha, and Warden Bowles

violated his First Amendment rights when they denied him access to a book about the Black

Peace Stone Nation. 133 He alleges that although the reason given for the denial was that the book

had SRG affiliation, the book is about a Chicago-based group that is not affiliated with any

gang. 134 Because Lusmat has plausibly alleged that the denial of the book is not related to

legitimate penological interests, I will allow the First Amendment claim to proceed against

Officer Laprey, SRG Coordinator Papoosha, and Warden Bowles.

           Unsanitary conditions of confinement


133
      Doc. #13 at 15-16 (¶¶ 97-101).
134
      Id. at 15-16 (¶¶ 98-99).
                                                  31
           Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 32 of 38




           Lusmat alleges that on May 8, 2020 while he was at Northern, Lieutenant Medina

violated his Fourteenth Amendment rights by subjecting him to unsanitary conditions of

confinement during his placement on in-cell restraints following Lusmat’s participation in a

protest.

           Inmates have a right to sanitary living conditions. See Walker v. Schult, 717 F.3d 119,

127 (2d Cir. 2013). Conditions are unsanitary where “the area in front of a prisoner’s cell is filled

with human feces, urine, and sewage water,…a prisoner’s cell is fetid and reeking from the

stench of the bodily waste of previous occupants,…a prisoner’s cell floor has urine and feces

spattered on the floor.” McFadden v. Noeth, 827 F. App’x 20, 29 (2d Cir. 2020). The Second

Circuit has rejected “any bright-line durational requirement for a viable unsanitary-conditions

claim,” instructing that an unconstitutional unsanitary conditions claim “depends on both the

duration and severity of the exposure.” See Willey v. Kirkpatrick, 801 F.3d 51, 68 (2d Cir. 2015)

(reversing district court’s dismissal for failure to state a conditions of confinement claim where

inmate plaintiff alleged that while kept naked in a strip cell, he was exposed, at a minimum, to

seven days of human waste).

           Here, Lusmat alleges that he was in pain because Lieutenant Medina would not let him

wash mace off his face for at least fifteen hours, that the cell was filled with feces, throw-up, spit,

and that Lusmat was unable to relieve himself because the toilet would not flush and was full of

feces. 135 Although it is unclear from the facts in the complaint whether the conditions reach both

the severity and duration necessary for Lusmat to prevail on this claim, for purposes of initial

review, Lusmat has plausibly stated a claim for unsanitary conditions of confinement. He has

also sufficiently alleged that Lieutenant Medina knew about and was responsible for these issues.


                                                   32
            Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 33 of 38




Accordingly, I will allow Lusmat’s claim of unsanitary conditions to proceed against Lieutenant

Medina.

           Denial of marriage

           Lusmat alleges that while he was in the SRG program, Warden Mudano and Captain

Chevelier denied him the right to marry. The Supreme Court has recognized that prisoners have

the right to marry and prison regulations that prohibit prisoners from marrying unless the prison

superintendent approves are unconstitutional. See Turner, 482 U.S. at 96-97. For the purposes of

initial review, Lusmat has sufficiently alleged that his rights were violated when they refused to

allow him to marry. I will allow this claim to proceed against Warden Mudano and Captain

Chevelier.

           Named defendants personally involved

           Lusmat names Deputy Warden Jones in the caption of the complaint but does not

otherwise describe his involvement. 136 “It is well settled that, in order to establish a defendant's

individual liability in a suit brought under § 1983, a plaintiff must show, inter alia, the

defendant's personal involvement in the alleged constitutional deprivation.” Grullon, 720 F.3d at

138. To the extent that Lusmat is pleading a theory of supervisory liability, the Second Circuit

has clarified that “there is no special rule for supervisory liability. Instead, a plaintiff must plead

and prove that each Government-official defendant, through the official’s own individual

actions, has violated the Constitution.” Tangreti v. Bachmann, 983 F.3d 609, 618 (2d Cir. 2020).

Because Lusmat does not make any factual allegations against Deputy Warden Jones, I will

dismiss him as a defendant.


135
      Doc. #13 at 13-14 (¶ 79).
136
      Doc. #13 at 4.
                                                  33
            Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 34 of 38




           Official capacity claims and declaratory relief

           Lusmat has sued all defendants in their individual and official capacities for punitive and

compensatory damages. 137 State officials sued in their official capacities under 42 U.S.C. § 1983

are immune from suit for damages pursuant to the Eleventh Amendment. See Pennhurst State

Sch. & Hops. v. Halderman, 465 U.S. 89, 100-02 (1984); Davis v. New York, 316 F.3d 93, 101

(2d Cir. 2002). Likewise, they are immune from declaratory relief to the extent a declaration is

sought that they have previously violated the law. See Puerto Rico Aqueduct and Sewer

Authority v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993). Accordingly, I will dismiss the

official capacity claims for damages and for a declaratory judgment.

           42 U.S.C. §§ 1985 and 1986

           Lusmat invokes the Court’s authority under 42 U.S.C. §§ 1985 and 1986. 138 He does not

otherwise refer to sections 1985 or 1986 in the body of the complaint or make allegations that

defendants were involved in a conspiracy. Even assuming that he had made such allegations, his

§ 1985 claim is foreclosed by the rule—known as the “intracorporate conspiracy” doctrine—that

members of the same organization may not be held liable for conspiracy under federal civil

rights law. See Federal Ins. Co. v. United States, 882 F.3d 348, 368 n. 14 (2d Cir. 2018);

Dupigny v. Hannah, 2021 WL 151043, at *4 (D. Conn. 2021). As for any claim under 42 U.S.C.

§ 1986, it necessarily fails because a violation of § 1986 may proceed only if a plaintiff is able to

establish a predicate claim under § 1985. See Brown v. City of Oneonta, New York, 221 F.3d 329,

341 (2d Cir. 2000). Accordingly, I will dismiss Lusmat’s conspiracy claims.

                                            CONCLUSION


137
      Doc. #13 at 4, 16-17.
138
      Doc. #13 at 2 (¶ 1).
                                                   34
Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 35 of 38




The Court enters the following orders:

(1)    Lusmat’s deliberate indifference claim in connection with the February 2020 fight

       may proceed against Hebernowski, Salius, and Baez in their individual capacities;

       his procedural due process claim in connection with his readmission to the SRG

       program in 2019 may proceed against Papoosha and White in their individual

       capacities; his procedural due process claim in connection with the June 2020

       hearing may proceed against Tugie and Riccio in their individual capacities; his

       First Amendment claim concerning the denial of a book may proceed against

       Laprey, Papoosha, and Bowles in their individual capacities; his unsanitary

       conditions of confinement claim against Medina may proceed in his individual

       capacity; and his denial of marriage claim against Mudano and Chevalier may

       proceed in their individual capacities. This ruling allowing some of Lusmat’s

       claims to proceed is without prejudice to the right of the defendants to file a

       motion to dismiss. All other claims against other defendants are DISMISSED on

       the ground that they are barred by the statute of limitations or that Lusmat has not

       alleged plausible grounds for relief.

(2)    If Lusmat seeks to bring a Fourteenth Amendment due process claim challenging

       the mixed sanctions imposed as a result of the guilty finding of the April 2018

       disciplinary report, he must advise the Court in writing by August 18, 2021

       whether he waives for all time all claims in this action relating to disciplinary

       sanctions affecting the duration of this confinement (i.e., the forfeiture of RREC)

       in order to proceed with his claims challenging the disciplinary finding. Failure to


                                         35
Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 36 of 38




      file such a statement within the required time will be deemed to constitute his

      refusal to waive those claims and will result in dismissal of this due process

      claim.

(3)   If Lusmat believes in good faith that he can allege additional facts to sustain

      liability against any defendant, then he may file an amended complaint by August

      18, 2021.

(4)   The Clerk shall verify the current work addresses Hebernowski, Salius, Baez,

      Papoosha, White, Tugie, Riccio, Laprey, Bowles, Medina, Mudano, and

      Chevalier with the DOC Office of Legal Affairs, mail a waiver of service of

      process request packet containing the complaint of those defendants at the

      confirmed addresses within twenty-one (21) days of this Order, and report to

      the Court on the status of the waiver requests by no later than the thirty-fifth (35)

      day after mailing. If any defendant fails to return the waiver request, the Clerk

      shall arrange for in-person service by the U.S. Marshals Service on that

      defendant, and that defendant shall be required to pay the costs of such service in

      accordance with Fed. R. Civ. P. 4(d).

(5)   All defendants shall file their response to the complaint, either an answer or

      motion to dismiss, within sixty (60) days from the date the notice of lawsuit and

      waiver of service of summons forms are mailed to them.

(6)   The Clerk shall send a courtesy copy of the complaint and this Order to the DOC

      Office of Legal Affairs.

(7)   The discovery deadline is extended to six months (180 days) from the date of this


                                       36
Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 37 of 38




       Order. The parties must comply with the District of Connecticut “Standing Order

       Re: Initial Discovery Disclosures” which the Clerk must sent to plaintiff with a

       copy of this Order. The order can be found at http://ctd.uscourts.gov/district-

       connecticut-public-standing-orders. Note that discovery requests should not be

       filed with the Court. In the event of a dispute over discovery, the parties should

       make a good faith effort to resolve the dispute amongst themselves; then, the

       parties should file the appropriate motion to compel on the docket.

(8)    The deadline for summary judgment motions is extended to seven months (210

       days) from the date of this Order.

(9)    Pursuant to Local Rule 7(a), a nonmoving party must respond to a dispositive

       motion (i.e., a motion to dismiss or a motion for summary judgment) within

       twenty-one (21) days of the date the motion was filed. If no response is filed, or

       the response is not timely, the Court may grant the dispositive motion without

       further proceedings.

(10)   If the plaintiff changes his address at any time during the litigation of this case,

       Local Court Rule 83.1(c)2 provides that he MUST notify the Court. Failure to do

       so can result in the dismissal of the case. Plaintiff must give notice of a new

       address even if he is incarcerated. He should write PLEASE NOTE MY NEW

       ADDRESS on the notice. It is not enough to just put the new address on a letter

       without indicating that it is a new address. If plaintiff has more than one pending

       case, he must indicate all of the case numbers in the notification of change of

       address. Plaintiff must also notify defendants or defense counsel of his new


                                         37
Case 3:20-cv-01386-JAM Document 20 Filed 07/29/21 Page 38 of 38




       address.

(11)   Plaintiff shall utilize the Prisoner E-Filing Program when filing documents with

       the Court. Plaintiff is advised that the Program may be used only to file with the

       Court. As discovery requests are not filed with the Court, the parties must serve

       discovery requests on each other by regular mail.

       It is so ordered.

Dated at New Haven, Connecticut this 29th day of July 2020.

                                      /s/ Jeffrey Alker Meyer
                                     Jeffrey Alker Meyer
                                     United States District Judge




                                        38
